FILED
                             NOT FOR PUBLICATION                            OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARLON RIVAI SALGUERO                            No. 07-72624
DONADO,
                                                 Agency No. A070-945-442
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Marlon Rivai Salguero Donado, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and cancellation of removal. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992), and we deny in part and dismiss in part the petition

for review.

      Donado testified guerillas harmed him for refusing to transport arms and for

refusing to give them merchandise. The record does not compel reversal of the

BIA’s conclusion that Donado failed to establish guerillas targeted him on account

of a protected ground. See id. at 482-84. Substantial evidence also supports the

BIA’s conclusion that Donado failed to establish a well-founded fear of future

persecution, particularly in light of the 1996 Peace Accords which ended the

conflict between guerillas and the Guatemalan government. See Molina-Estrada v.

INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002). Accordingly, Donado’s asylum and

withholding of removal claims fail.

      We lack jurisdiction to review the agency’s discretionary determination that

Donado failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         2                                     07-72624